t c memo united_states tax_court elizabeth o’brien petitioner v commissioner of internal revenue respondent docket no 11736-10l filed date elizabeth o'brien pro_se timothy b heavner for respondent memorandum findings_of_fact and opinion marvel judge respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or 1unless otherwise indicated all section references are to the internal_revenue_code code as amended notice_of_determination sustaining a proposed levy action to collect a sec_6702 penalty pursuant to sec_6330 petitioner timely filed a petition seeking review of respondent’s determination the issues for decision are whether respondent properly and timely assessed the sec_6702 penalty against petitioner whether respondent abused his discretion in upholding the proposed levy action and whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay or for maintaining frivolous or groundless positions findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact are incorporated herein by this reference petitioner resided in virginia when she filed her petition during petitioner was employed by the city of richmond public schools rps in she received payment of dollar_figure from rps rps issued to petitioner a form_w-2 wage and tax statement on which rps reported that she received wages of dollar_figure during petitioner and her husband daniel o’brien timely filed a joint form_1040 u s individual_income_tax_return for on the form_1040 they reported adjusted_gross_income of dollar_figure and claimed a refund of dollar_figure petitioner attached to the return the form_w-2 from rps on date petitioner and mr o’brien filed a form 1040x amended u s individual_income_tax_return for on the form 1040x they reported adjusted_gross_income of negative dollar_figure and taxable_income of zero and claimed a refund of dollar_figure petitioner attached a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on which she reported that she received taxable_income of zero from rps during on the form_4852 petitioner stated that she calculated her income on the basis of the definition of wages in sec_3401 2petitioner and mr o’brien also attached to their return a form_w-2 for mr o’brien on which metso automation usa inc metso reported that it paid mr o’brien wages of dollar_figure during 3petitioner and mr o’brien also attached to their amended_return a form_4852 for mr o’brien on which he reported that he had received taxable_income of zero from metso during sec_3401 defines wages as all remuneration for services performed by an employee for his employer this court and other federal courts have held that taxpayer arguments similar to those made by petitioner are frivolous and groundless see 354_fedappx_173 5th cir 788_f2d_813 1st cir pabon v commissioner tcmemo_1994_476 subsequently on date respondent assessed a sec_6702 penalty against petitioner respondent mailed to petitioner a notice advising her that her form 1040x was frivolous and that a dollar_figure penalty under sec_6702 had been assessed on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing requesting that respondent withdraw the levy she did not request a collection alternative in an attached letter petitioner listed the following reasons a levy was not appropriate this penalty was imposed by a computer generated form letter which is unsigned upon the information and belief that no valid assessment document signed by an assessment officer exists 5respondent also assessed a sec_6702 civil penalty against mr o’brien and filed a notice_of_intent_to_levy with respect to mr o’brien’s sec_6702 penalty mr o’brien untimely requested a sec_6330 hearing the internal_revenue_service irs office of appeals appeals_office conducted an equivalent_hearing and subsequently issued to mr o’brien a decision letter concerning equivalent_hearing under sec_6320 and or petitioner and mr o’brien filed a petition with this court contesting respondent’s determinations with respect to both the notice_of_determination issued to petitioner and the decision letter issued to mr o’brien respondent filed a motion to dismiss for lack of jurisdiction with respect to mr o’brien we granted respondent’s motion to our knowledge neither of us is among the responsible persons under a delegated duty for which the alleged application of the frivolous_return penalties are statutorily defined to apply at no time has the irs specified what is frivolous there is no statute or regulation allowing two frivolous penalties on the same return the assigned penalties do not sic state what return is the basis for the penalty we previously offered to correct any problems in response to the 3176sc letter no response to our letter has been received petitioner wrote that if the issues could not be resolved administratively she would pursue a remedy under sec_7214 she also requested that respondent conduct the hearing through written correspondence by letter dated date settlement officer patty jensen informed petitioner that she had been assigned petitioner’s case and explained the objective of a sec_6330 hearing in the letter settlement officer jensen scheduled a telephone conference call for date settlement officer jensen also requested that petitioner provide the following signed tax returns for a completed form 433-a collection information statement for wage earners and self-employed individuals copies of all pages of petitioner’s personal bank statements beginning date current wage statements for sec_7214 provides that any officer_or_employee of the united_states who acts unlawfully in connection with any revenue law shall be dismissed from office or discharged from employment and upon conviction thereof shall be fined not more than dollar_figure or imprisoned not more than years or both both petitioner and mr o’brien a current mortgage statement current copies of all investment statements and a form_656 offer_in_compromise if petitioner wanted to propose an offer_in_compromise petitioner did not provide the information that settlement officer jensen had requested instead on date she mailed to settlement officer jensen a letter requesting that the hearing be conducted by correspondence on date she mailed to settlement officer jensen a second letter stating that the appeals office’s date letter was premature on date respondent’s appeals_office issued to petitioner the notice_of_determination sustaining the proposed levy petitioner timely filed a petition in this court requesting review of the notice_of_determination she then filed a motion to dismiss for lack of subject matter jurisdiction on the ground that respondent assessed the penalty after the period of limitations had expired on date we called this case for trial and denied petitioner’s motion before the trial began we warned petitioner that if she continued to take frivolous 7with respect to petitioner’s letters of march and both petitioner and mr o’brien prepared and submitted the letters to settlement officer jensen 8at that time we advised petitioner that the period of limitations issue was not an appropriate matter for a motion to dismiss for lack of jurisdiction and that we would consider the period of limitations issue in deciding this case positions in her posttrial filings we would consider imposing a penalty under sec_6673 i statutory framework opinion sec_6331 authorizes the secretary10 to levy upon property and property rights of a taxpayer liable for taxes if the taxpayer fails to pay those taxes within days after notice_and_demand for payment is made see sec_6671 see also blaga v commissioner tcmemo_2010_170 slip op pincite sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing a hearing shall be held before an impartial officer_or_employee of the appeals_office sec 9we asked respondent to discuss in his posttrial memorandum whether and to what extent a sec_6673 penalty is appropriate in this case in the posttrial memorandum respondent acknowledged that petitioner advanced frivolous and groundless arguments throughout these proceedings but did not request that we impose a sec_6673 penalty against her 10the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 b during the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 we have jurisdiction to review the commissioner’s determination when the underlying tax_liability consists of sec_6702 penalties see 130_tc_44 if the underlying liability is properly at issue we review de novo the existence and amount of the taxpayer’s liability see sego v commissioner t c pincite 114_tc_176 we review all other determinations of the appeals_office for abuse_of_discretion see 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the parties stipulated that petitioner’s underlying liability is properly at issue in this case accordingly we review de novo the question of whether petitioner is liable for the sec_6702 penalty see goza v commissioner t c pincite see also 119_tc_140 a taxpayer’s assertion that the period of limitations has expired constitutes a challenge to the underlying liability we review other aspects of respondent’s determination for abuse_of_discretion petitioner has raised two issues with respect to her underlying liability for the sec_6702 penalty first petitioner contends that her form 1040x and her conduct in filing the form 1040x does not justify the imposition of a penalty under sec_6702 second petitioner contends that respondent assessed the sec_6702 penalty after the period of limitations had expired specifically the period of limitations on assessment of tax established in sec_6501 we address each of petitioner’s arguments in turn finding that petitioner is liable for the sec_6702 penalty the assessment of which is not time barred we then address whether respondent abused his discretion in upholding the proposed levy action ii sec_6702 penalty a background as part of a comprehensive plan to combat the proliferation of abusive tax_shelters in congress enacted three new assessable_penalties which were codified in sections and sec_6703 which sets forth rules applicable to those penalties see s rept no vol pincite u s c c a n sec_6700 provides for the imposition of a penalty on any person who promotes an abusive_tax_shelter sec_6701 provides for the imposition of a penalty on any person who aids and abets another person in understating his or her tax_liability sec_6702 provides for the imposition of a penalty on any person who files a document purporting to be a tax_return that contains a frivolous position or was intended to delay or impede the administration of federal_income_tax laws sec_6702 the penalty statute at issue here remained largely unchanged until see tax relief and health care act of pub_l_no div a sec_407 sec_120 stat pincite in congress amended sec_6702 increasing the penalty from dollar_figure to dollar_figure and broadening its reach to include other types of frivolous tax submissions id see also alexander v commissioner tcmemo_2012_75 slip op pincite the amendment was effective for submissions made and issues raised after the date the secretary first prescribed a list of frivolous positions pursuant to sec_6702 because the secretary first prescribed a list of frivolous positions on date in notice_2007_30 2007_1_cb_883 sec_6702 as amended applies in this case see also callahan v commissioner t c pincite n b application of sec_6702 sec_6702 as in effect for purposes of this case provides as follows sec_6702 frivolous tax submissions a civil penalty for frivolous tax returns --a person shall pay a penalty of dollar_figure if-- such person files what purports to be a return of a tax imposed by this title but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct referred to in paragraph -- a is based on a position which the secretary has identified as frivolous under subsection c or b reflects a desire to delay or impede the administration of federal tax laws b civil penalty for specified frivolous submissions -- c listing of frivolous positions --the secretary shall prescribe and periodically revise a list of positions which the secretary has identified as being frivolous for purposes of this subsection the secretary shall not include in such list any position that the secretary determines meets the requirement of sec_6662 d reduction of penalty --the secretary may reduce the amount of any penalty imposed under this section if the secretary determines that such reduction would promote compliance with and administration of the federal tax laws e penalties in addition to other penalties --the penalties imposed by this section shall be in addition to any other penalty provided by law the commissioner bears the burden of proving that a taxpayer is subject_to the sec_6702 penalty sec_6703 the deficiency procedures codified in subchapter_b of chapter ie sections do not apply to the assessment or collection of the sec_6702 penalty sec_6703 c petitioner’s liability for the sec_6702 penalty to satisfy his burden_of_proof with respect to the sec_6702 penalty respondent must prove by a preponderance_of_the_evidence that petitioner filed a document purporting to be a tax_return the purported return lacked information on which the substantial correctness of the self-assessment may be judged or contained information that on its face indicates that the self-assessment was substantially incorrect and her conduct in filing the purported return was based on a position that the secretary has identified as frivolous or reflected a desire to delay or impede the administration of federal tax laws see sec_6702 sec_6703 we address each requirement in turn petitioner’s form 1040x purported to be an amended income_tax return that asserted a claim_for_refund of all federal_income_tax withheld from her and her husband’s income she therefore filed a document purporting to be an income_tax returndollar_figure see 902_f2d_1462 9th cir 846_f2d_36 8th cir 797_f2d_268 6th cir 789_f2d_94 1st cir 760_f2d_1003 9th cir because a taxpayer may not obtain a refund without first filing a return sec_301 a proced admin regs the form filed by the taxpayer should be construed to be a ‘purported’ return 742_f2d_171 5th cir callahan v commissioner t c pincite rps reported on the original form_w-2 that it was petitioner’s employer and that it had withheld certain taxes on her wages on her form 1040x petitioner claimed that she received no wages while admitting that income_tax was withheld from the amounts paid to her by rps by reason of the above petitioner’s form 1040x was substantially incorrect on its face furthermore the form 1040x did not contain information on which the substantial correctness of petitioner’ sec_11respondent assessed a sec_6702 penalty against both petitioner and mr o’brien because the case with respect to mr o’brien has been dismissed we need not decide in the case of a frivolous_return document that is a purported joint federal_income_tax return whether respondent is entitled to impose a sec_6702 penalty on both filers or whether respondent is limited to imposing one sec_6702 penalty per frivolous_return document however we note that petitioner and mr o’brien each submitted for filing a frivolous form_4852 and the forms were attached to the frivolous form 1040x reported tax_liability could be evaluated see eg 136_tc_455 120_tc_163 blaga v commissioner slip op pincite on her form 1040x petitioner reported taxable_income of zero and an income_tax_liability of zero petitioner’s reporting position was based on the premise that the salary paid to her by her employer was not income the commissioner has identified as frivolous a position that wages or other compensation received are not taxable_income see 136_tc_356 notice_2008_14 2008_1_cb_310 notice_2007_30 supra see also alexander v commissioner slip op pincite mcneil v commissioner tcmemo_2011_150 slip op pincite a return that reports taxable_income and tax of zero is frivolous in circumstances where a third-party payor has reported on an information_return that the taxpayer had income and that income_tax was withheld on that income see grunsted v commissioner t c pincite petitioner testified that rps paid her and we infer the payment was in exchange for services she provided accordingly petitioner’s purported return reflects a frivolous position for the reasons set forth above we conclude that respondent’s determination that petitioner is liable for the sec_6702 penalty is correct if the penalty was assessed timely we turn now to the limitations issue d whether respondent’s assessment of the sec_6702 penalty is barred by a statute of limitation sec_1 parties’ arguments petitioner contends that respondent failed to assess the sec_6702 penalty within the applicable_period of limitations she contends that the three-year period of limitations in sec_6501 applies for the assessment of a sec_6702 penalty she further contends that the period of limitations began to run upon the filing of her form_1040 and therefore respondent assessed the sec_6702 penalty after the expiration of the period of limitationsdollar_figure 12petitioner’s argument assumes that the sec_6702 penalty is a part of her federal_income_tax liability for and is subject_to the same period of limitations that governs the assessment of the liability with respect to the sec_6700 penalty the u s court_of_appeals for the fifth circuit has stated that the penalty applies to specific acts and transactions rather than to any discrete time period the harm targeted by sec_6700 is the conduct of the promoter and is therefore immediately susceptible to assessment 908_f2d_18 5th cir neither party addressed the issue of whether petitioner’s liability for the sec_6702 penalty is properly considered to be a part of her federal_income_tax liability for although the notice_of_determination shows that respondent assessed the sec_6702 penalty with respect to petitioner’s tax period the continued petitioner does not dispute that she submitted to respondent a form 1040x on date however she contends that the form 1040x does not affect the running of the sec_6501 period of limitations with respect to her tax_liability respondent argues that the commissioner timely assessed the sec_6702 penalty respondent contends that the sec_6501 period of limitations is applicable only to the assessment of return-based penalties according to respondent a sec_6702 penalty is return based if either the purported return document was a valid_return or the irs processed the purported return document as a valid_return respondent further contends that if the penalty is not return based the sec_6501 period of limitations does not apply and the irs may assess the sec_6702 penalty at any timedollar_figure relying on the test continued harm targeted by sec_6702 is the same as that targeted by sec_6700 the conduct of the taxpayer sec_6702 specifically targets the conduct of a taxpayer in filing a frivolous_return document and like the sec_6700 penalty applies to specific acts and transactions and not to a specific time period 13in the posttrial memorandum respondent relies on three cases to support the argument that the application of the sec_6501 period of limitations depends on whether the assessed penalty is return based 980_f2d_872 2d cir 952_f2d_920 6th cir and 908_f2d_18 in capozzi f 2d pincite the u s court_of_appeals for the second circuit considered only whether the period of limitations in u s c continued we articulated in 82_tc_766 aff’d 793_f2d_139 6th cir respondent contends that petitioner’s form 1040x was not a valid_return consequently respondent concludes that the irs was entitled to assess the sec_6702 penalty against petitioner at any time continued sec applied for the assessment of sec_6700 penalties the court_of_appeals did not consider the application of sec_6501 and made no mention of the effect of filing a tax_return id in sage f 2d pincite the u s court_of_appeals for the fifth circuit acknowledged that the start of the period of limitations of sec_6501 depended upon the filing of a tax_return the court_of_appeals quoted 707_fsupp_423 d ariz which held that assessment of a sec_6700 penalty does not depend upon the filing of a return sage f 2d pincite in mullikin f 2d pincite the u s court_of_appeals for the sixth circuit held that no period of limitations is applicable for the assessment of penalties under sec_6701 however the court of appeals’ decision contains no discussion concerning return-based versus non-return-based penalties the court of appeals’ decision contains only a brief acknowledgment that sec_6501 depends on the filing of a return and even then the acknowledgment appears by virtue of a block quotation from 707_fsupp_423 in a footnote mullikin f 2d pincite n the cases respondent cites do not support the argument that the application of the sec_6501 period of limitations depends on whether the sec_6702 penalty is return based furthermore we can find no federal case that distinguishes between return-based and non-return-based penalties for period of limitations purposes mullikin f 2d pincite n and sage f 2d pincite merely confirm that the start of the period of limitations of sec_6501 depends upon the filing of a tax_return that the irs actually processes as a valid_return given our holding in this case however we need not reject respondent’s argument outright analysis this court has not decided whether a statute_of_limitations applies for the assessment of a sec_6702 penalty in fact it appears that no court has while it may be appropriate to decide this issue in the future we need not do so in order to resolve this case we need examine only when a period of limitations assuming one is applicable for the assessment of the sec_6702 penalty would begin to run under accepted limitations analysis generally in the absence of a clearly applicable statute_of_limitations an action on behalf of the federal government is subject_to no time limitation e i du pont de n264_us_456 952_f2d_920 6th cir a statute_of_limitations generally runs against the united_states only when they assent and upon the conditions prescribed 281_us_245 see also mullikin f 2d pincite 707_fsupp_423 d ariz moreover in analyzing the statute_of_limitations applicable for tax assessments the supreme court has emphasized the longstanding principle that ‘ s tatutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government ’ 464_us_386 quoting e i du pont de nemours co u s pincite petitioner argues that the three-year period of limitations on assessment set forth in sec_6501 applies for the assessment of the sec_6702 penalty petitioner also argues that the period of limitations has expired because the form 1040x she filed relates back to the date when she filed her original form_1040 which was more than three years before she filed the form 1040x with the irs and respondent assessed the sec_6702 penalty with respect to that filing in other words petitioner contends that the period of limitations for assessing the sec_6702 frivolous_return penalty expired before she even filed the frivolous form 1040x petitioner’s argument is nonsensical and flies in the face of traditional limitations jurisprudence a period of limitations sets the time within which an aggrieved party must assert its claim see eg 669_f3d_161 4th cir 498_f3d_249 4th cir the time is measured from the date on which the claim accrues the accrual date will vary depending on the type of claim involved in some instances the statute that creates the right of action may specify the accrual date see eg civil rights act of tit vii u s c sec 2000e-5 e providing that a complainant must file a charge with the eeoc within days days in a deferral state after the alleged unlawful employment practice occurred 293_f3d_164 4th cir applying mich comp laws sec in some instances caselaw will determine when a given cause of action arises see eg 468_fedappx_262 4th cir applying west virginia caselaw 416_f3d_320 4th cir applying virginia caselaw in other instances a federal statute creating a federal claim does not contain a specific provision establishing a period of limitations for the assertion of the claim 488_us_319 bd of regents v tomanio 446_us_478 in such instances the courts must decide whether an existing period of limitations applies to the assertion of the claim see eg 471_us_261 462_us_151 or whether congress intended that no period of limitations apply to the claim see eg 432_us_355 assuming but not deciding that an existing period of limitations such as that in sec_6501 applies for the assessment of the sec_6702 penalty we first must examine when the limitations_period for assessing the penalty would start to run in order to prevail on her limitations argument petitioner would have us conclude that the period of limitations for assessing the sec_6702 penalty expired before she even prepared and submitted the frivolous form 1040x to the irs an examination of sec_6702 and a cursory review of its legislative_history confirms that petitioner’s argument must fail the sec_6702 frivolous_return penalty may be assessed only after a person files what purports to be a return of tax imposed by the code as a general_rule a return is considered filed when it is received see 241_us_73 131_tc_239 any period of limitations that arguably applies for the assessment of the sec_6702 penalty cannot possibly begin to run until the frivolous_return document is submitted to and received by the irs this rather obvious conclusion is consistent with the legislative_history of sec_6702 which states in pertinent part as follows the committee is concerned with the rapid growth in deliberate defiance of the tax laws by tax protestors the internal_revenue_service had big_number illegal protest returns under examination as of date the committee believes that an immediately assessable penalty on the filing of protest returns will help deter the filing of such returns and will demonstrate the determination of the congress to maintain the integrity of the income_tax system s rept no vol supra pincite u s c c a n pincite emphasis added see also 817_f2d_1400 9th cir 630_fsupp_101 d md a number of federal courts have considered whether the period of limitations in sec_6501 is applicable for the assessment of penalties under sec_6700 and sec_6701 see mullikin f 2d pincite holding that no period of limitations governs the assessment of sec_6701 penalties 908_f2d_18 5th cir holding that the period of limitations in sec_6501 does not apply for the assessment of sec_6700 penalties kraye v united_states a f t r 2d ria wl d n m holding that no period of limitations applies for the assessment of sec_6700 penalties 705_fsupp_434 n d ill holding that the period of limitations in sec_6501 does not apply for the assessment of sec_6700 or sec_6701 penalties agbanc ltd f_supp pincite holding that the period of limitations in sec_6501 does not apply for the assessment of sec_6700 penalties 679_fsupp_764 n d ill holding that the period of limitations in sec_6501 does not apply for the assessment of sec_6701 penalties while we could follow their lead and grapple with tough questions about limitations jurisprudence as it relates to the federal government’s attempt to combat abusive tax behavior we have refrained from deciding the sec_6702 limitations issue in the past see eg crites v commissioner tcmemo_2012_ at and we continue that approach in this case we therefore conclude only that the period of limitations on assessment in sec_6501 does not bar the assessment of the sec_6702 a penalty in this case iii notice_of_determination we now address whether respondent abused his discretion in sustaining the proposed levy petitioner contends that it was an abuse_of_discretion for the appeals_office to sustain the proposed levy because the appeals_office did not consider the elements of the sec_6702 penalty and because respondent failed to properly assess the frivolous_return penalty if a taxpayer requests a sec_6330 hearing sec_6330 provides that the hearing will be held with the appeals_office the sec_6330 hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301 14petitioner does not argue that any other limitation provision of the code applies d q a-d6 proced admin regs once a taxpayer is given a reasonable opportunity for a hearing and fails to avail himself of that opportunity this court may sustain the commissioner’s determination to proceed with collection on the basis of an appeals officer’s review of the case file see eg bean v commissioner tcmemo_2006_88 slip op pincite ho v commissioner tcmemo_2006_41 slip op pincite leineweber v commissioner tcmemo_2004_17 slip op pincite in the notice_of_determination settlement officer jensen quoted sec_6702 and determined that petitioner’s form 1040x satisfied the requirements for imposition of the frivolous_return penalty we agree the form 1040x that petitioner submitted contained information that on its face indicated that the self- assessment petitioner made on the purported return was substantially incorrect and petitioner’s conduct in filing the form 1040x was based on a position that the irs has identified as frivolous under sec_6702 see supra pp we conclude that respondent’s appeals_office did not err in concluding that petitioner’s form 1040x satisfied the requirements of sec_6702 for imposition of the frivolous_return penalty settlement officer jensen also determined that respondent made a proper assessment against petitioner pursuant to sec_6201 respondent introduced into evidence a form_4340 certificate of assessments payments and other specified matters identifying petitioner the type of liability assessed the taxable_period and the amount of the assessmentdollar_figure petitioner has not identified any irregularities in the assessment procedure used to assess the frivolous_return penalty therefore we conclude that respondent made a valid assessment the appeals_office properly conducted petitioner’s sec_6330 hearing via written correspondence in making the determination to sustain the proposed levy the appeals_office considered the arguments petitioner raised in the letter attached to her form after reviewing the case file and petitioner’s arguments the appeals_office properly determined that the requirements of applicable law and administrative procedure were met and concluded that respondent’s decision to collect petitioner’s frivolous_return penalty by levy appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy petitioner has not advanced any argument or set forth any specific facts that would allow us to conclude that the determination to sustain respondent’s decision to proceed with collection by levy was arbitrary capricious or without sound basis in fact accordingly we hold 15appeals officers may rely on a form_4340 to verify that a valid assessment was made see 118_tc_162 that the appeals_office did not abuse its discretion in upholding respondent’s decision to collect petitioner’s assessed frivolous_return penalty by levy iv sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay or the taxpayer’s position in such proceedings is frivolous or groundless sec_6673 applies to proceedings under sec_6330 see 115_tc_576 although respondent has not asked us to impose a penalty under sec_6673 we may impose such a penalty against a taxpayer on our own motion see id pincite at trial we warned petitioner that if she continued to advance frivolous and groundless arguments we would consider imposing a penalty under sec_6673 in her posttrial memorandum petitioner continued to assert meritless arguments regarding the validity of respondent’s assessment and continued to assert that she did not satisfy the statutory criteria for imposition of the frivolous_return penalty under sec_6702 we note however that petitioner heeded our warnings and generally refrained from asserting frivolous arguments at trial in her posttrial memorandum petitioner also presented a legitimate nonfrivolous issue concerning the period of limitations for assessment of a sec_6702 penalty while we have resolved this issue against petitioner we cannot fault her for raising it after taking these matters into account and in the exercise of our discretion we decline to impose any penalty under sec_6673 however we admonish petitioner that in the future she may be subject_to a penalty under sec_6673 for instituting proceedings primarily for delay or taking positions that are frivolous or groundless we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
